       Case 1:20-cv-04336-MKV Document 22 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CLARKSON RECOVERY CORP.,

              Plaintiff,                                        20 Civ. 4336 (MKV)

       V.

BOLEK RYZINSKI and LUKAS MACNIAK,

               Defendants.



  DECLARATION OF DAVID TURNER IN SUPPORT OF PLAINTIFF CLARKSON
     RECOVERY CORP.'S MOTION FOR JUDGMENT ON THE PLEADINGS
  CERTIFYING RECORDS OF REGULARLY CONDUCTED BUSINESS ACTIVITY

I, DAVID TURNER, pursuant to 28 U.S.C. § 1746, hereby declare:

   I. I make this declaration in support of Plaintiff Clarkson Recovery Corp. 's Motion for
      Judgment on the Pleadings and to certify a record of a regularly conducted activity. I am
      over 18 years of age and have personal knowledge of the facts contained in this
      declaration.

   2. I am the owner and principal of David Turner Architect, P.C. I am an architect with 40
      years of experience.

   3. As part of my practice, I regularly perform inspections of buildings & construction sites
      in order to assess the value of the work that has been completed and/or determine the
      budget that will be necessary to complete work on the subject project. Following these
      inspections, I regularly create reports, using my notes and photographs of the site during
      the inspections. In the reports, I document the project's status, and report the value of the
      work performed on the project at the time of the inspection and/or the budget required to
      complete the project.

   4. By reason of my position as owner and principal of David Turner Architect, P.C., and as
      the individual who created the Inspection Report attached here as Exhibit I and dated
      July 23, 2019 (the " Inspection Report"), I hereby certify to the authenticity of the
      Inspection Report.

   5. I created the Inspection Report on July 23, 2019 after personally inspecting the property
      that is the subject of the Inspection Report, 39 Clarkson Street, New York, New York
      (the "Clarkson Property"), on June 4, 2019. During the inspection of the Clarkson
      Property, I documented the property's condition by taking notes and photographs of what
       Case 1:20-cv-04336-MKV Document 22 Filed 10/06/20 Page 2 of 2




       I observed. All of the photographs I took of the Clarkson Property during my inspection
       are included in the Inspection Report.

   6. I certify that the Inspection Report attached hereto as Exhibit 1 is a true copy of the
      inspection that I conducted of Clarkson Property, and that the Inspection Report was:

       (a) made near the time of my personal inspection of the Clarkson Property (i. e., it was
       made on July 23, 2019 using notes and photographs taken during my inspection of the
       Clarkson Property on June 4, 2019);

       (b) kept by my architectural film, David Turner Architect, P.C., in the course of regularly
conducted business activity of the firm (i. e., conducting and documenting inspections of
construction projects); and

       (c) made as a regular practice of my architectural firm's business.
